Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to the Applicants' communication filed on November 12, 2020.  In virtue of this communication, claim 1 has been canceled; claims 2-21 are currently presented in the instant application.

Drawings
3.	The drawings submitted on November 12, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on November 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein was considered by the examiner.

Priority
5.	Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 2, 5-6 and 8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respectively claims (see table below) of Patent Application 10/867,362.
Although the conflicting claims are not identical, they are not patentably distinct from each other because pending claim 2 is an obvious subset of the limitations presented in claim 1 of Patent Application.

	Table 1 illustrates the conflicting claim pair.
	
Present Application
17/096,590
Claims 2
Claim 5
Claim 6
Claim 8
Patent Application
10/867,362
Claims 1
Claim 2
Claim 5
Claim 6



10/867,362 respectively:


Present Application 17/096,590

Patent Application 10,867,362

Claim 2. (New) An apparatus to improve operation of a graphics processing unit (GPU), the apparatus comprising: 
instructions; and 
at least one processor to execute the instructions to: 


populate a trace buffer based on one or more records, corresponding ones of the records having a hardware thread identifier and a timestamp, the one or more records generated in response to an execution of an instrumented GPU kernel by the GPU; 



determine one or more timelines associated with the timestamps of the one or more sub-traces; 

generate an occupancy map associated with the GPU based on the one or more timelines; and 


adjust a workload of the GPU based on the occupancy map.






Claim 1. An apparatus to improve operation of a graphics processing unit (GPU), the apparatus comprising: 
an instruction generator to insert profiling instructions into a GPU kernel to generate an instrumented GPU kernel, the instrumented GPU kernel to be executed by a GPU; 
trace analyzer to 
group one or more records of a trace buffer generated by the GPU into one or more sub-traces based on hardware thread identifiers included in the trace buffer, the one or more records having first indices; 


map timelines associated with the one or more records to an occupancy map, the occupancy map associated with the GPU executing the instrumented GPU kernel; 

a parameter calculator to determine one or more operating parameters of the GPU based on the occupancy map; and  HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 21 Attorney Docket No. AB1291-USApplication No. 16/129,525 Response to the Office action dated January 27, 2020 

a processor optimizer to invoke hardware to adjust a workload of the GPU based on the one or more operating parameters.


Claim 5. (New) The apparatus of claim 4, wherein the at least one processor is to insert the profiling instructions by inserting a first subset of the profiling instructions at a first address of the GPU kernel and inserting a second subset of the profiling instructions at a second address of the GPU kernel, the first address different from the second address.

Claim 2. The apparatus of claim 1, wherein the instruction generator is to insert the profiling instructions by inserting a first subset of the profiling instructions at a first address of the GPU kernel and inserting a second subset of the profiling instructions at a second address of the GPU kernel, the first address different from the second address.

Claim 6. (New) The apparatus of claim 2, wherein the at least one processor is to map the one or more timelines to the occupancy map by representing first time durations of the occupancy map corresponding to the timelines as busy and representing second time durations of the occupancy map as idle, the second time durations corresponding to time periods not included in the timelines.

Claim 4. The apparatus of claim 1, wherein the trace analyzer is to map the timelines to the occupancy map by representing first time durations of the occupancy map corresponding to the timelines as busy and representing second time durations of the occupancy map as idle, the second time durations corresponding to time periods not included in the timelines.

Claim 8. (New) The apparatus of claim 7, wherein the one or more operating parameters include at least one of a busy time parameter, an idle time parameter, an occupancy time parameter, or a utilization parameter.

Claim 5. The apparatus of claim 1, wherein the one or more operating parameters include at least one of a busy time parameter, an idle time parameter, an occupancy time parameter, or a utilization parameter.


The present application claims 2 recited “An apparatus to improve operation of a graphics processing unit (GPU), the apparatus comprising: generate one or more sub-traces based on at least some of the hardware thread identifiers; determine one or more timelines associated with the timestamps of the one or more sub-traces; generate an occupancy map associated with the GPU based on the one or more timelines; and 
adjust a workload of the GPU based on the occupancy map...” was not found in the claim 1 of the patented Application 10,867,362 that fully encompasses the Present application claim 1.  The claim 1 of Patent application of 10,867,362 includes all the recited limitations of the Present claims 1 except “generate one or more sub-traces based on at least some of the hardware thread identifiers; determine one or more timelines associated with the timestamps of the one or more sub-traces; generate an occupancy map associated with the GPU based on the one or more timelines; and 
adjust a workload of the GPU based on the occupancy map” Therefore, the claim 1 of the Patent Application is a generic claim to the Present claim 2.  It is not patently distinct from the claim of the patent.
The pending claims 3-21 are rejected on the same reason.
Allowable Subject Matter
8.	The claims 2-21 have no prior art rejection and would be allowable if overcome the double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 2, 9 and 16 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.
Per claims 2, 9 and 16 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
generate one or more sub-traces based on at least some of the hardware thread identifiers; 
determine one or more timelines associated with the timestamps of the one or more sub-traces; 
generate an occupancy map associated with the GPU based on the one or more timelines; and 
adjust a workload of the GPU based on the occupancy map.

9.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 2-21.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. 
10.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
11.	The following is examiner's statement of reasons for not applying prior
art rejections.
Bedwell et al. (US 20130159780 A1) discloses method for synchronizing trace data. A processor includes multiple cores, and each core operates at a different local clock frequency. A global clock is distributed to each core, and a timestamp is generated using the global clock and the local clock. The timestamp and a local clock saturation value are included in each trace entry, and the local clock saturation value is equal to the ratio between the local clock and the global clock. The trace entries from separate cores are time-correlated in a post-processing phase based on the timestamp and local clock saturation values.
Gulati et al. (US 20140052930 A1) discloses systems and methods for efficiently storing traces of multiple components in an embedded system are contemplated. In various embodiments, a system-on-a-chip includes a trace unit for collecting and storing trace history and collecting qualified bus event statistics, such as bus event counts.  The trace unit may include a trace buffer with multiple physical partitions assigned to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612